Title: To Thomas Jefferson from William Irvine, [ca. 22] April 1792
From: Irvine, William
To: Jefferson, Thomas


          
            Sir
            Philadelphia [ca. 22] April 1792
          
          I take the liberty to inclose a Copy of a Patent for a tract of land on the Mississippi, respecting which I had the honor to speak to you some time since, soliciting your friendly interposition with the Commissioners at the Court of Spain, to obtain restitution for the heir of the Patentee.—The death of the Patentee at an early stage of the late war, minority of the heir, together with the unsettled state of things in that Country for so many years, prevented such prosecution of the claim, as I now understand is necessary to conform with the laws of that Province, and in common course the land is said to be granted to, and possessed by other persons. So long as the territory was under the British government Mr. Callender complied strictly with the terms injoined in the grant, by his agents, this can be established if necessary.—In the year 1783 while I Commanded at Fort Pitt, I wrote to the Governor at New Orleans, (being Guardian of the young Man) requesting him to forbear regranting the land, for a certain time setting forth the causes that prevented the possibility of an immediate occupancy.
          In confidence that the Ministers of a magnanimous and enlightened  Nation, may be induced in peculiar cases, to relax from a rigid adherence to the letter of law, especially where Orphans are concerned, I have given you this trouble. At present I shall only add for your information, that Mr. Callender the Patentee, lived long, and died a reputable Citizen of Pennsylvania, his family and connections are numerous and respectable, his only son is about to finish an Accademical education, and can soon go into the Country or do any necessary and proper thing, that may be enjoined.—I have the honor to be with the greatest respect Sir Your Most Obedient Humble Servant,
          
            Wm. Irvine
          
          
            There is also herewith inclosed a letter from a person who I employed to renew the claim in 1789, and there is a gentleman now at Orleans who is dayly expected to arrive here, from whom I will probably receive farther information.
          
        